498 So. 2d 373 (1986)
Perry RAGLAND
v.
STATE of Mississippi.
No. 57197.
Supreme Court of Mississippi.
November 19, 1986.
H.E. Kellum, III, Jackson, for appellant.
Edwin Lloyd Pittman, Atty. Gen. by Deirdre McCrory, Sp. Asst. Atty. Gen., Jackson, for appellee.
Before WALKER, C.J., and DAN M. LEE and SULLIVAN, JJ.
SULLIVAN, Justice, for the Court:
Perry Ragland was convicted in the Circuit Court of the First Judicial District of Hinds County of armed robbery and sentenced to fifteen (15) years in the State Penitentiary with ten (10) years suspended or five (5) years supervised probation and five (5) years to serve and to pay all cost assessments and taxes. He appealed, assigning that the verdict of the jury was against the overwhelming weight of the evidence.
Under the authority of Morea v. State, 329 So. 2d 527 (Miss. 1976), we find that this appeal raises no issue which requires discussion and the assignment of error is without merit. See Parrott v. State, 475 So. 2d 167 (Miss. 1985); Willis v. State, 475 So. 2d 163 (Miss. 1985); and Jordan v. State, 474 So. 2d 622 (Miss. 1985). We affirm the conviction and sentence.
AFFIRMED.
WALKER, C.J., and ROY NOBLE LEE and HAWKINS, P.JJ., DAN M LEE, PRATHER, ROBERTSON, ANDERSON, and GRIFFIN, JJ., concur.